DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status
This Office action is in response to Applicant’s Amendment filed on 03/22/2021. Claims 1, 3, 4, 8, 9, 10, 15 are amended. Claim 7 is cancelled. Claim 21 is a new claims. Claims 1-6, 8-21 are now pending.
Allowable Subject Matter
Claims 1-6, 8-21 are allowed.
As of claim 1, the closest prior art TAKANO (US 20150370048 A1) teaches an image forming unit LV is, more specifically, a light valve such as a "digital micro-mirror device (abbreviated as DMD)", a "transmissive liquid crystal panel", and a "reflective liquid crystal panel", and a portion indicated by the reference sign LV is a "portion where an image to be projected is formed". In the case where the image forming unit LV does not have a function to emit light by itself like the DMD, image information formed at the image forming unit LV is illuminated by illumination light from an illumination optical system LS. For the illumination optical system LS, a system having a function to effectively illuminate the image forming unit LV is preferable. Further, for example, a rod integrator and a fly-eye integrator can be used in order to have uniform illumination. Further, for a light source of the illumination, a white light source such as a super-high pressure mercury lamp, a xenon lamp, a halogen lamp, or a light-emitting diode (LED) can be used. Further, a monochromatic light source such as a monochromatic LED and 
Claims 2, 5-6, 11-14, 16-20 are allowed as being dependent on claim 1.
As of claim 3, the closest prior art TAKANO (US 20150370048 A1) teaches an image forming unit LV is, more specifically, a light valve such as a "digital micro-mirror device (abbreviated as DMD)", a "transmissive liquid crystal panel", and a "reflective liquid crystal panel", and a portion indicated by the reference sign LV is a "portion where an image to be projected is formed". In the case where the image forming unit LV does not have a function to emit light by itself like the DMD, image information formed at the image forming unit LV is illuminated by illumination light from an illumination optical system LS. For the illumination optical system LS, a system having a function to effectively illuminate the image forming unit LV is preferable. Further, for example, a rod integrator and a fly-eye integrator can be used in order to have uniform illumination. Further, for a light source of the illumination, a white light source such as a super-high 
As of claim 4, the closest prior art TAKANO (US 20150370048 A1) teaches an image forming unit LV is, more specifically, a light valve such as a "digital micro-mirror device (abbreviated as DMD)", a "transmissive liquid crystal panel", and a "reflective liquid crystal panel", and a portion indicated by the reference sign LV is a "portion where an image to be projected is formed". In the case where the image forming unit LV does not have a function to emit light by itself like the DMD, image information formed at the image forming unit LV is illuminated by illumination light from an illumination optical system LS. For the illumination optical system LS, a system having a function to effectively illuminate the image forming unit LV is preferable. Further, for example, a rod integrator and a fly-eye integrator can be used in order to have uniform illumination. 
As of claim 8, the closest prior art TAKANO (US 20150370048 A1) teaches an image forming unit LV is, more specifically, a light valve such as a "digital micro-mirror device (abbreviated as DMD)", a "transmissive liquid crystal panel", and a "reflective liquid crystal panel", and a portion indicated by the reference sign LV is a "portion where an image to be projected is formed". In the case where the image forming unit LV does not have a function to emit light by itself like the DMD, image information formed at the image forming unit LV is illuminated by illumination light from an illumination optical system LS. For the illumination optical system LS, a system having a function to effectively illuminate the image forming unit LV is preferable. Further, for example, a rod integrator and a fly-eye integrator can be used in order to have uniform illumination. Further, for a light source of the illumination, a white light source such as a super-high 
As of claim 9, the closest prior art TAKANO (US 20150370048 A1) teaches an image forming unit LV is, more specifically, a light valve such as a "digital micro-mirror device (abbreviated as DMD)", a "transmissive liquid crystal panel", and a "reflective liquid crystal panel", and a portion indicated by the reference sign LV is a "portion where an image to be projected is formed". In the case where the image forming unit LV does not have a function to emit light by itself like the DMD, image information formed at the image forming unit LV is illuminated by illumination light from an illumination optical system LS. For the illumination optical system LS, a system having a function to effectively illuminate the image forming unit LV is preferable. Further, for example, a rod integrator and a fly-eye integrator can be used in order to have uniform illumination. 
As of claim 10, the closest prior art TAKANO (US 20150370048 A1) teaches an image forming unit LV is, more specifically, a light valve such as a "digital micro-mirror device (abbreviated as DMD)", a "transmissive liquid crystal panel", and a "reflective liquid crystal panel", and a portion indicated by the reference sign LV is a "portion where an image to be projected is formed". In the case where the image forming unit LV does not have a function to emit light by itself like the DMD, image information formed at the image forming unit LV is illuminated by illumination light from an illumination optical system LS. For the illumination optical system LS, a system having a function to 
As of claim 15, the closest prior art TAKANO (US 20150370048 A1) teaches an image forming unit LV is, more specifically, a light valve such as a "digital micro-mirror device (abbreviated as DMD)", a "transmissive liquid crystal panel", and a "reflective liquid crystal panel", and a portion indicated by the reference sign LV is a "portion where an image to be projected is formed". In the case where the image forming unit LV does not have a function to emit light by itself like the DMD, image information formed at the 
As of claim 21, the closest prior art TAKANO (US 20150370048 A1) teaches an image forming unit LV is, more specifically, a light valve such as a "digital micro-mirror device (abbreviated as DMD)", a "transmissive liquid crystal panel", and a "reflective liquid crystal panel", and a portion indicated by the reference sign LV is a "portion where an image to be projected is formed". In the case where the image forming unit LV does not have a function to emit light by itself like the DMD, image information formed at the 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
- Prior Art Fujita et al. (US 20090066919 A1) teaches a first optical system 201, usually, it is configured by combination of plural lenses and optimized by means of a conventionally used lens design simulation. For example, it is desirable that the first optical system 201 be composed of plural refractive lenses. For a preferable lens configuration, there is provided a "positive-positive-negative" configuration that is composed of a first lens group or lens 2011 having a positive power totally, a second lens group or lens 2012 having a positive power totally, and a third lens group or lens 2013 having a negative power totally. However, the lens groups are omitted in the figure. Of course, the first optical system 201 may be a mirror optical system or may be a combination of a lens and a mirror.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SULTAN U. CHOWDHURY whose telephone number is (571)270-3336.  The examiner can normally be reached on 5:30 AM-5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
/SULTAN CHOWDHURY/
Primary Examiner, Art Unit 2882